Citation Nr: 1626598	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a back disability (claimed as degenerative joint disease of the lumbar and cervical spines).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. R. O.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1950 to August 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In the August 2013 rating decision, the RO denied the Veteran's claim to reopen his previously denied service connection claim for a back disability since evidence submitted was not new and material.

In March 2015, the Veteran appeared at a Board hearing with Mr. R. O.  The Veteran and Mr. R. O. provided testimony before the undersigned Veterans Law Judge (VLJ).  A complete transcript of the hearing has been associated with the claims file.

This matter initially reached the Board in September 2015 along with a separate March 2010 claim of clear and unmistakable error (CUE) as to the Board's December 2009 decision denying service connection for a back disorder.  The Board remanded the claim for the RO to obtain private treatment records requested by the Veteran based on a March 2012 authorization form.  In October 2015, documents from the Mayo Clinic and Carlisi Chiropractic Center (Apple Neuro & Spine) were obtained and associated with the claims file.  Since the Veteran has not asserted any errors in fulfilling the document request, the Board finds the RO complied with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter has now returned to the Board for adjudication. 

In a separate decision also issued in September 2015, the Board denied the Veteran's CUE claim.

Since the most recent April 2016 supplemental statement of the case, VA has received a September 2008 Emergency Final Report, previously of record, and a representative brief.   Although not needed, the Veteran waived RO review of these documents in a 2016 representative brief.


FINDINGS OF FACT

1.  In December 2009, the Board denied service connection for a back disorder.  The decision became final on the date stamped on the face of the decision.  No motion for reconsideration has been granted.

2.  Evidence received since the December 2009 Board decision is not new and material. 


CONCLUSIONS OF LAW

1. The December 2009 Board decision, which denied service connection for a back disability, is final. 38 U.S.C.A. § 7104 (West 2014 & Supp. 2015); 38 C.F.R. 
§ 20.1100 (2015).

2.  New and material evidence has not been received to reopen the issue of service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a back disability.  In December 2002, the RO denied service connection for a back disorder.  The Veteran appealed the matter to the Board.  The Board also denied the claim in a December 2009 rating decision.  The Board's December 2009 decision subsumed the RO's prior denial. 
38 C.F.R. §§ 20.1100(a), 20.1104. 

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a). However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and adjudicate the claim on the merits. 38 U.S.C.A. § 5108; see Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  The Veteran appeared to initiate a motion for reconsideration, but did not follow through with the matter when asked by the RO for clarification.  Furthermore, the Veteran did not attempt to appeal the Board's decision to the Court of Appeals for Veterans Claims (Court).  As noted above, the motion that the prior Board decision contained CUE was denied.  For these reasons, the 2009 Board decision is final.

In December 2011, the Veteran filed another claim for service connection for a back disorder, which was construed by the RO as a claim to reopen based on new and material evidence.  In an August 2013 rating decision, the RO denied reopening based on no new and material evidence.  The Veteran has appealed this matter to the Board.  

I.  New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers. 38 C.F.R. 
§ 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510  (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118   

The Veteran asserts that his back disability is related to service, specifically an incident involving the building of a bridge.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  

At the time of the December 2009 Board decision, the Board considered , in relevant part, the Veteran's (1) service treatment records, (2) personnel records, (3) private medical records from a variety of medical providers from June 1981 through November 2007 (Bert Fish, Florida Hospital) , (4) article about a commendation the Veteran received with a photograph, (5) several web-based articles about the causes and treatment for degenerative arthritis and osteoarthritis (USANews, HealthLine, NIH, Arthritis FAQ and Johns Hopkins Health) and VA misappropriating claims file documents (Flagler Times and St. Petersburg Times), and (6) November 2009 hearing testimony before another Veterans Law Judge. 

The Board denied the Veteran service connection because there was no persuasive evidence of an in-service back injury, continuity of symptoms after service, or a nexus between the current back disability and service.  The Board acknowledged the Veteran's reports of his in-service back injury, but found this inconsistent with a lack of back-related complaints upon separation (although other health concerns were noted by the Veteran at that time) and the fact that prior to filing his VA claim for compensation he made no reference to a military back injury or to symptoms dating back to service.  The Board expressly "rejected as not credible his assertion of an in-service injury."  There was also no indication of a nexus between the back condition and the claimed injury.

Since the Board's decision, much of the evidence supplied by the Veteran is duplicative of evidence reviewed at the December 2009 decision, goes to an element already established, or is entirely not relevant to the appealed claim.

In March 2010, the Veteran submitted a print out from a VA website about a document shredding incident and FOIA requests.  He also submitted a print out of 38 U.S.C. § 7111 regarding clear and unmistakable error.  In a November 2015 submission, the Veteran sent VA additional articles regarding problems in the claims process.  None of these documents deal with any of the unestablished facts of the case and are not material.

In December 2011 and October 2015 submissions, the Veteran submitted an article from Stars and Stripes from August 1953 with a photograph of the Veteran and his superiors in front of a sign that says "2d Infantry Division." The Veteran resubmitted the photo in a November 2015 submission. The Veteran also submitted private treatment records from Dr. C. C. C. from Bert Fish Medical Center from January 1997.  The Veteran resubmitted the Bert Fish records in November 2015.  These documents, in their entirety were available and considered at the time the Board prepared its December 2009 decision. Therefore, this evidence is not new. 

In September 2012, the Veteran began submitting a series of documents regarding a search for lay witnesses (First Lt B., Mr. C.L., and E.C.).  Although new, the act of conducting these searches does nothing to prove an in-service injury.      

The Veteran also resubmitted several statements about errors he saw in the adjudication of the claim, and evidence he thought would prove his claim from 2008 and 2009.  Since these statements were a part of the record when the December 2009 decision was made, they are not new. 

In November 2012, the Veteran submitted a print out from the Cleveland Clinic regarding a lumbar radiofrequency ablation to treat lumbar facet joint pain.  Although this print out is new, it merely talks in generalities about treatment for arthritic conditions.  The information also provides no evidence with a direct bearing on the Veteran's case.   Therefore, this document is not material to the claim. 

The Veteran also submitted discharge records from Halifax Health from January 2013 and an April 2013 medical bill.  The records deal with a hip disability and abdominal issues not on appeal.  Therefore, they are also not relevant.  

In January 2015 and November 2015, the Veteran submitted a buddy statement from Mr. J. T., who served under similar conditions that the Veteran faced, but never witnessed the injury discussed by the Veteran.  Even if this evidence is new, it is not material since it does not provide any specifics as to the Veteran's in-service injury or nexus.  The same can be said for a story submitted by the Veteran about a man named Jack Thomas.  It provides information about that soldier's situation rather than the Veteran's.

In March 2015, the Veteran provided testimony at a Board hearing with a witness, Mr. R. O. Although this evidence could be considered new, the Board finds the testimony redundant of information already of record. The Veteran was presented with another opportunity to discuss the incident in service that he believes caused his current back disability, the lack of treatment in service and post-service diagnosis and treatment.  The Veteran's testimony was virtually identical to testimony he provided at his November 2009 hearing and his other written submissions throughout the record. Therefore, his testimony was not new.  

Mr. R. O. also testified at the Board hearing.  However, his testimony was not relevant to the specific issues involving the Veteran's claim. He discussed issues veterans have with proving their claims and provided information about his own attempt in getting benefits.  He did not provide any information unique to the Veteran.  

In August 2015, the Veteran provided a calculation of his current estimated life expectancy following right hip surgery at Halifax Hospital.  This is unrelated to the claim, because it does not deal with the back disability on appeal. 

In October 2015, November 2015 and December 2015 submissions, the Veteran submitted February to March 2011 records from the Mayo Clinic and the Apple Neuro and Spine Center.  The Mayo Clinic records focused on GI issues, wholly unrelated to the present claim, and the Apple Neuro and Spine Center records just noted that the Veteran received a back massage at their facility.  It provided no evidence of etiology of the back disability. 

In December 2015 and April 2016, the Veteran submitted a copy of a lumbar spine x-ray taken in September 2008.  It appears this record is not new, as the Supplemental Statement of the Case previously issued in July 2009 identifies in the list of evidence a September 22, 2008 record from Flagler Hospital.  Regardless, this report is not material as it merely substantiates a current condition, a fact that had already been established at the time of the 2009 Board decision.  In the accompanying April 2016 statement, the Veteran argued this 2008 x-ray corroborated his back injury during service as it showed a compression fracture of indeterminate age and etiology, and he had never had "any other" lumbar fractures in his life.  There is no objective evidence he had a lumbar fracture during service, and the x-ray report's notation that the fractures are of indeterminate age does not necessarily lead to the conclusion this corroborates in-service fractures when the report was done more than 50 years after service.  This is not material to the question of nexus, nor does it go to all the reasons the Board in 2009 found the report of the in-service injury to be not credible.  

Lastly, in December 2015, the Veteran submitted a February 2011 Mayo Clinic biopsy report.  The report has nothing to do with the back claim. 

In summary, in reviewing evidence submitted since the Board's December 2009 decision, VA has not received new and material evidence to warrant reopening of the claim.  The Board understands the Veteran's frustration over his repeated filings.  However, the Board is bound by rules and regulations issued by the VA Secretary.  If the criteria for reopening a final claim are not met, the Board cannot award that individual benefits, no matter how sympathetic the case.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, the appeal is denied. 


II.  VA's Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) were met. VA sent the Veteran a letter sent prior to initial adjudication of the claim. The Veteran was mailed letters in February 2012 and October 2012 advising him of what is required to substantiate his service connection claim and VA's respective duties for obtaining evidence, as well as information pertaining to the reopening of claims based on new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, notification requirements of the VCAA have been satisfied.  An additional development letter was sent to him in 2015 post-remand.

VA also has met the duty to assist the Veteran with the development of facts pertinent to the appeal.  The RO obtained the Veteran's service treatment records, service personnel records, and pertinent post service treatment records.  In September 2015, the Board remanded the claim to obtain treatment records identified by the Veteran from the Mayo Clinic and the Apple Neuro and Spine Center.  Those records were submitted to VA by the Veteran, but were deemed not relevant to the claim. 

As it relates to the necessity for an examination, the Board notes that with regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection, there is no duty to provide for one prior to reopening the claim. 38 C.F.R. § 3.159(c)(4)(iii).  Hence, there was no duty to provide a VA examination here.

VA also complied with its duties, when a hearing is conducted. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a Veterans Law Judge conducts a hearing, she must fulfill the duty to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the 2015 Board hearing, the undersigned addressed what was required to prove the Veteran's service connection claim and whether there was outstanding evidence that the Board should consider.  Accordingly, there is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and his testimony.  For these reasons, it is has not been prejudicial to the Veteran for the Board to proceed to decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disability.  The appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


